Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 6, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145136                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  In re KEG and AG, Minors.                                                                               Brian K. Zahra,
  _________________________________________                                                                          Justices


  DEPARTMENT OF HUMAN SERVICES,
          Respondent-Appellee,
  v                                                                SC: 145136
                                                                   COA: 306173
                                                                   Wayne CC Family Division:
                                                                   11-000059-AO;
                                                                   11-000060-AO
  DAVID S. ULMER and KATHRYN A. ULMER,
            Petitioners-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 10, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 6, 2012                        _________________________________________
           p0703                                                              Clerk